Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”) is made and entered into as of this 31st
day of March, 2014 by (1) Plaintiffs Constellation Energy Partners Management,
LLC (“CEPM”), Gary M. Pittman, and John R. Collins (collectively, “Plaintiffs”);
(2) Defendants Stephen R. Brunner, Richard S. Langdon, Richard H. Bachmann, John
N. Seitz, and Constellation Energy Partners LLC (“CEP” and collectively, the
“CEP Defendants”); (3) Defendants Sanchez Oil & Gas Corporation (“SOG”), Sanchez
Energy Partners I, LP (“SEPI”), Antonio R. Sanchez III,  and Gerald F. Willinger
(collectively, the “Sanchez Defendants” and with the CEP Defendants,  the
“Defendants”); (4) PostRock Energy Corporation (“PostRock”); and (5) White Deer
Management LLC, White Deer Energy L.P., and Thomas J. Edelman (collectively, the
“White Deer Parties”).  Plaintiffs, the CEP Defendants, the Sanchez Defendants,
PostRock and the White Deer Parties are collectively referred to as the
“Settling Parties.”    The White Deer Parties are parties to this Agreement
solely for the limited purposes set forth in Section 6 and the releases set
forth in Section 15.  Capitalized terms used herein but not defined shall have
the respective meanings given to them in that certain Second Amended and
Restated Operating Agreement of CEP, dated as of November 20, 2006, as amended
to the date hereof (the “Operating Agreement”).

WHEREAS, CEPM owns 484,505 Class A Units of CEP and 5,918,894 Class B Units of
CEP.

WHEREAS, on August 9, 2013, CEP and SEPI entered into a Contribution Agreement
and a  Registration Rights Agreement, among other agreements, by which SEPI
contributed to CEP equity in an entity that owns oil and natural gas properties
located in Texas and Louisiana in exchange for, among other things, certain
Units in CEP and cash (the “Sanchez Transaction”).





1

 

--------------------------------------------------------------------------------

 

WHEREAS, on August 30, 2013, Plaintiffs filed a lawsuit in the Court of Chancery
for the State of Delaware, styled Constellation Energy Partners Management, LLC,
et al. v. Stephen R. Brunner, et al., Civil Action No. 8856-VCL (hereinafter the
“Lawsuit”);

WHEREAS, in connection with the Lawsuit, Plaintiffs asserted certain claims
against the CEP Defendants for breach of contract, breach of the duty of good
faith, and breach of the implied covenant of good faith and fair dealing, and
against the Sanchez Defendants for tortious interference and allegedly aiding
and abetting certain breaches of the duty of good faith by the CEP Defendants
(the “Claims”). 

WHEREAS, Plaintiffs seek in the Lawsuit, among other things, (1) declaratory
relief that (a) reappoints Messrs. Pittman and Collins to CEP’s board of
managers (the “Board”) as Class A Managers and removes Messrs. Sanchez and
Willinger as CEP’s current Class A Managers therefrom, (b) rescinds the Units
issued by CEP to SEPI in the Sanchez Transaction, and (c) determines that CEPM
has sole voting power with respect to the outstanding CEP Class A Units;  (2) a
determination that Defendants have breached certain fiduciary and contractual
duties and Defendants are not entitled to indemnification from CEP; and (3) an
award of monetary damages. 

WHEREAS, Defendants have at all times denied and disputed and continue to deny
and dispute all allegations asserted against them by Plaintiffs;

WHEREAS, it is the desire of the Settling Parties to settle all matters and
claims in dispute between them in order to avoid the inconvenience, uncertainty,
and expense of litigation without admitting any liability or a violation of any
statute or duty; 

NOW, THEREFORE, in consideration of the foregoing and the following mutual
covenants, conditions and consideration discussed herein, the receipt and
sufficiency of said



2

 

--------------------------------------------------------------------------------

 

consideration which is hereby acknowledged, the Settling Parties do hereby agree
to compromise and settle their disputes as follows:

1.



Rescission of SEPI’s Purchase of Class A Units.    SEPI and CEP agree that as of
March 31, 2014 (the “Signing Date”),  but effective only upon the receipt by
SEPI of the proceeds referred to below, the August 9, 2013 purchase of CEP Class
A Units by SEPI is hereby rescinded and the portion of the transaction proceeds
attributed to the purchase of the Class A units ($817,767) shall be refunded by
CEP to SEPI within three (3) business days of the Signing Date by wire transfer
of immediately available funds to the account specified by SEPI prior to the
date hereof, and the Class A Units issued to SEPI on August 9, 2013 are hereby
canceled, effective upon and subject to receipt of such proceeds.    Upon
payment of the refunded amount, SEPI shall also return to CEP for cancellation
the Class A Unit Certificate that was issued by CEP to SEPI on August 9, 2013.  
 CEP represents and warrants that, with respect to the acquisition(s) of Company
Securities (including the Class A Units cancelled under this Section 1 and any
derivative securities) that will be effected by CEP from SEPI pursuant to this
Agreement, the Board or a Committee of the Board comprised solely of two or more
non-employee directors within the meaning of Rule 16b-3 under the Exchange Act
has approved such acquisition(s) in accordance with Rule 16b-3(d)(1) and (e)
promulgated under the Exchange Act. 

2.



Initial Payments to CEPM.   The initial payments shall be paid to CEPM as
consideration for the settlement, consisting of (1) a payment by SEPI to CEPM in
the amount of $817,767 in cash made within three (3) business days of the
Signing Date, by wire transfer of immediately available funds to the account
specified by CEPM prior to the date hereof, and (2) a payment by CEP, or that
CEP shall cause to be paid,  in the amount of the lesser



3

 

--------------------------------------------------------------------------------

 

of either (i) $6.8 million, or (ii) an amount that CEP may pay to CEPM pursuant
to the 10% exception under 8 Del. C. § 203(c)(3)(ii) (“Section 203”), which
shall be calculated as (a) 10% of the aggregate market value of all of CEP’s
outstanding units on the Signing Date based upon the closing market price on the
Signing Date, minus (b) the aggregate sum of $50,000 and the $817,767 payment
made by SEPI pursuant to part (1) of this Section 2.  The  payment by CEP shall
be made as promptly as possible, but in all events within three (3) business
days of the Signing Date by wire transfer of immediately available funds to the
account specified by CEPM prior to the date hereof. 

3.



Transfer of Class A Units.    Effective upon the payment by SEPI to CEPM under
Section 2, CEPM hereby transfers to SEPI and SEPI hereby acquires directly from
CEPM 100% of the Class A Units belonging beneficially and of record to CEPM
(which CEPM represents and warrants consisted of 484,505 Class A Units as of
September 30, 2013 (the “Unit Date”), the date as of which CEP disclosed the
number of outstanding Class A Units in its most recently filed Form 10-Q with
the Securities and Exchange Commission (“SEC”)).    CEP agrees, represents and
warrants to SEPI that (i) the transfer contemplated in this Section effectuates
the transfer of all of the Outstanding Class A Units (after cancellation of the
Units pursuant to paragraph 1) with the prior approval of the Board for purposes
of the definition of “Outstanding” in the Operating Agreement, (ii) that SEPI
shall be permitted to vote such Class A Units on any matter as set forth in the
Operating Agreement, (iii) such Class A Units shall continue to be considered
Outstanding, and (iv) CEP has not adjusted the number of outstanding Class A
Units since the Unit Date.

4.



Purchase of B Units.    Effective upon the payment by SEPI to CEPM in the amount
of $1 million, SEPI hereby purchases from CEPM Class B Units belonging to CEPM
at the



4

 

--------------------------------------------------------------------------------

 

Subject Unit Target Price in the total amount of $1 million.  The Subject Unit
Target Price shall be calculated by taking the Fixed Amount (defined below) of
$21.6 million, less the sum of (i) the $817,767 payment made to CEPM by SEPI
pursuant to Section 2(1) above and (ii) the amount of the payment made by (or
caused to be made by) CEP to CEPM pursuant to Section 2(2) above (i.e., the
lesser of $6.8 million or the maximum Section 203 payment made to CEPM by CEP as
described in Section 2(2) of this Agreement), and dividing that result by the
number of Class B Units owned by CEPM as of the Signing Date  (and CEPM
represents and warrants that as of the Signing Date it owns beneficially and of
record 5,918,894 Class B Units).  Payment shall be made as promptly as possible,
but in all events within three (3) business days of the Signing Date by wire
transfer of immediately available funds against delivery of the Class B Units.  
 

5.



Registration and Sale of CEPM’s Class B Units.   With respect to all Class B
Units held by CEPM on the Signing Date,  including the Class B Units purchased
by SEPI pursuant to Section 4 (the “Subject Units”), CEP has filed a prospectus
supplement to the Form S-3 to allow CEPM to sell the Subject Units (other than
those that have already been sold at any given time) and CEP and SEPI will use
reasonable commercial efforts (subject to the limitations and constraints
resulting from Section 203 and the provisions of this Agreement) to facilitate
the  sale of the Subject Units pursuant to one or more underwritten offerings
within nine months of the Signing Date and will otherwise comply with Section
5.10 of the Operating Agreement with respect to the registration of the Subject
Units under the Securities Act of 1933, as amended (the “Securities Act”),  and
the disposition thereof by CEPM.  Provided, however, that before the passage of
the six-month anniversary of the consummation of all the transactions
contemplated by Sections 1, 2, 3 and 4 of this



5

 

--------------------------------------------------------------------------------

 

Agreement and the dismissal of the Lawsuit (the “Six Month Date”),  in no event
may the number of Subject Units disposed of (and/or contracted or committed to
be disposed of) or the proceeds from all sales of (and/or contracts or
commitments from all sales of) Subject Units exceed, in the aggregate, 95% of
either the Subject Units or the Subject Unit Target Proceeds (as defined below),
and prior to such time,  CEP shall be under no obligation to use any efforts to
facilitate dispositions of Subject Units that would result in dispositions or
proceeds (or contracts or commitments for dispositions or proceeds), as the case
may be, in excess of such percentage.    For the avoidance of doubt, any Subject
Units that have been contracted or committed to be sold prior to the passage of
the Six Month Date shall count towards such percentage even if the dispositions
will not occur until after such date.  To avoid doubt as to the potential
applicability of Section 203 to restrict any underwritten public offering(s)
involving the Subject Units, as contemplated by this Section 5, CEP agrees to
use commercially reasonable efforts to solicit a unitholder vote, as soon as
commercially reasonable, to approve such underwritten offerings for purposes of
Section 203 (it being understood and agreed that the inclusion of this provision
in this Agreement is not a concession or admission by CEP or any other party to
this Agreement that such approval is required for CEP to consummate, or that
Section 203 restricts CEP’s ability to consummate, any such underwritten public
offering).    For purposes of this Agreement, any calculation of proceeds
received by CEPM for the sale of its Subject Units pursuant to an underwritten
offering under this Section shall be net of underwriting discounts and
commissions.  Any sales made by CEPM (or any Permitted Transferee (as defined
below))  pursuant to the prospectus supplement addressed in this Section, if
any, shall be subject to the terms of this Agreement.    



6

 

--------------------------------------------------------------------------------

 

6.



Prohibited Transfers.  The White Deer Parties, CEPM and any of their respective
controlled or controlling affiliates and principals, including PostRock and its
subsidiaries (collectively, the “Restricted Group”), agree not to purchase or
otherwise acquire beneficial ownership of any additional Company Securities (or
any economic, voting or other rights with respect thereto) until December 31,
2016.   Without the prior written consent of SEPI, CEPM shall not transfer or
sell, directly or indirectly, any of the Subject Units to, and PostRock shall
not transfer or sell, directly or indirectly, in one or a series of
transactions, its interest in CEPM (or any entity that controls CEPM, either
directly or indirectly through its control of another entity) to, another
member of the Restricted Group.  However, the foregoing shall not restrict CEPM
from transferring or selling, directly or indirectly, any of the Subject Units
to PostRock or any direct or indirect, wholly owned subsidiary of PostRock and
shall not restrict PostRock from transferring or selling, directly or
indirectly, its interest in CEPM to any direct or indirect, wholly owned
subsidiary of PostRock, so long as, in each case, (i) any such Subject Units
continue to be owned by either PostRock or a direct or indirect, wholly owned
subsidiary of PostRock (including CEPM, in the event of a permitted transfer of
PostRock’s interest in CEPM to a wholly owned subsidiary), (ii) any such Subject
Units remain subject in all respects to the terms and conditions of this
Agreement; (iii) PostRock and any direct or indirect, wholly owned subsidiary of
PostRock to whom such Subject Units (or such interest in CEPM) are transferred
agrees in a written instrument (delivered to the Settling Parties) to become a
party hereto and to be bound by the terms and conditions of this Agreement to
the same extent as CEPM or PostRock (in the event of a permitted transfer of an
interest in CEPM), as the case may be, and (iv) unless otherwise agreed in
writing by SEPI in its sole discretion, any such sale or transfer of the



7

 

--------------------------------------------------------------------------------

 

Subject Units shall be disregarded for purposes of determining any payment to be
made pursuant to Section 9 or 10 of this Agreement  (i.e., such Subject Units
shall be treated for purposes of this Agreement as not yet having been sold, no
proceeds from any such sale or transfer shall be used for the calculations of
any payment pursuant to Section 9 or 10, and the proceeds from any subsequent
sale by CEPM (or a Permitted Transferee) will be considered for purposes of
calculating the payment under Section 9 or 10,  unless these proceeds are not
considered pursuant to this Section 6 (for example, in connection with a
transfer to another wholly owned subsidiary)).  Any transferee pursuant to the
preceding sentence shall be deemed to be a “Permitted Transferee.”  If, as a
result of a transfer to a Permitted Transferee, more than one Person becomes
bound hereby in the capacity of CEPM or PostRock, as applicable, (i) any
decisions or elections under this Agreement to be made by CEPM or PostRock shall
be made and communicated to the other Settling Parties by CEPM or PostRock, as
applicable, on behalf of all such party’s transferees (all of which shall be
bound thereby), (ii) SEPI shall be entitled to make any payments of money or
deliveries of Units after the Signing Date to CEPM, for and on behalf of CEPM
and any Permitted Transferees, (iii) references to CEPM and PostRock, as
applicable, shall be deemed to refer to CEPM and PostRock, as applicable, and
their respective transferees (including Permitted Transferees) collectively and
not individually (by way of example, there shall be only one (1) Board Observer
under Section 12, notwithstanding that CEPM or any Permitted Transferee may hold
Subject Units), and (iv) the Settling Parties shall be entitled to deliver any
notices under this Agreement to CEPM or PostRock, as applicable, for and on
behalf of such party and all of its respective transferees (including Permitted
Transferees).  For purposes of this Agreement, a subsidiary will be considered
“wholly



8

 

--------------------------------------------------------------------------------

 

owned” by PostRock if PostRock controls the subsidiary and owns, directly or
indirectly, at least 95% of the economic and voting interest in such
subsidiary.  Without the prior written consent of SEPI (which consent shall not
be unreasonably withheld, but which may be withheld if the parties cannot agree
on any appropriate adjustments that may need to be made to this Agreement to
properly account for such sale and its effect on any amounts payable under this
Agreement), for so long as CEPM (or any Permitted Transferee) holds any of the
Subject Units, PostRock shall not transfer or sell, directly or indirectly,
beneficial ownership (including through a sale of an entity that controls CEPM
(or such permitted Transferee))  of its interest in CEPM (or such Permitted
Transferee)  to any third party, and shall cause any wholly owned subsidiaries
and intermediate entities under PostRock’s control to comply with this Section
6.  For the avoidance of doubt, nothing in this Agreement shall restrict or be
deemed to give SEPI a consent right with respect to (i) any acquisition by any
of the White Deer Parties, or any of their respective controlled affiliates or
principals of additional shares of PostRock capital stock, or (ii) any change of
control of PostRock, whether by merger, acquisition, or otherwise, it being
expressly understood that the terms and conditions of this Agreement will not be
affected by any change of control of PostRock, whether by merger, acquisition,
or otherwise.  If any successor in any such change of control is not PostRock,
PostRock shall cause any such successor entity to execute a written instrument
(delivered to the other Settling Parties) agreeing to become a party hereto and
to be bound by the terms and conditions of this Agreement to the same extent as
PostRock.

7.



Target Consideration to CEPM.  For purposes of the settlement and this Agreement
only, and not for any other purpose and not as any admission of liability in any
way, the Settling



9

 

--------------------------------------------------------------------------------

 

Parties have agreed that CEPM’s claimed damages will be calculated at $21.6
million (the “Fixed Amount”).  CEPM (or a Permitted Transferee) is selling the
Subject Units in an effort to potentially obtain an amount of target proceeds
equal to the excess of (i) the Fixed Amount minus (ii) the payments paid or
caused to be paid to CEPM pursuant to Section 2 (such difference being the
“Subject Unit Target Proceeds”).

8.



Market Sales by CEPM.    

(a)CEPM (or a Permitted Transferee) shall be permitted to engage in open market
sales of the Subject Units to bona fide third parties outside an underwritten
offering(s) as described in Section 5, as long as the gross sales price of the
Subject Units (i.e., without giving effect to any discounts or commissions to
the broker or market maker) is equal to or in excess of the lesser of (i) $2.25
per unit and (ii) $0.10 less than the closing market price of Class B Units on
the Signing Date (the “Agreed Minimum Price”).  However, on June 30, 2014, the
Agreed Minimum Price shall change from (1) the lesser of (i) $2.25 per unit and
(ii) $0.10 less than the closing market price of Class B Units on the Signing
Date to (2) 95% of the volume-weighted average price (“VWAP” (as defined below))
for the previous 30 calendar days, which shall be reset every 15 days thereafter
based on 95% of the VWAP for the previous 15 calendar days.  CEPM (or any
Permitted Transferee) may also engage in open market sales of the Subject Units
outside such underwritten offering(s) for a sales price below the Agreed Minimum
Price upon prior written approval by SEPI.  CEPM shall promptly inform SEPI of
the material terms of any offer by a third party to purchase a block of 500,000
or more of the Subject Units (including, without limitation, the identities of
the purchaser, the number of Units and the price for such Units).  For the
avoidance of doubt, the



10

 

--------------------------------------------------------------------------------

 

foregoing notice requirement regarding offers to purchase Subject Units shall
not apply to block (as defined under Rule 10b-18(a)(5) under the Exchange Act)
trades by CEPM (or a Permitted Transferee) through a broker on the NYSE MKT LLC
(or, if different, the principal National Securities Exchange or other principal
market on which the Class B Units are then listed or quoted) to a bona fide
third party; and further, for the avoidance of doubt, multiple sales (each of
less than 500,000 Subject Units) to bona fide third parties in open market
trades will not be aggregated for purposes of the foregoing notice requirement
regarding offers to purchase Subject Units.  CEPM contemplates that to the
extent feasible, and subject to the terms of this Agreement, market sales will
be the principal method by which CEPM  (and any Permitted Transferee) sells its
Subject Units, and CEPM (together with any Permitted Transferee) agrees that it
will have its brokers actively and consistently pursuing open market sales at
prices above the Agreed Minimum Price throughout the period covered by this
Agreement.  As used in this Agreement, “VWAP” means for a Class B Unit as of any
date, (i) the dollar volume-weighted average price for such Class B Unit on the
NYSE MKT LLC during the period beginning at 9:30:01 a.m., New York City time (or
such other time as the NYSE MKT LLC publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York City time (or such other time as
NYSE MKT LLC publicly announces is the official close of trading) as reported by
Bloomberg through its “Volume at Price” functions, or (ii) if the foregoing does
not apply, the dollar volume-weighted average price for such Class B Unit on the
principal National Securities Exchange on which the Class B Units are then
listed or quoted during the period beginning at 9:30:01 a.m., New York City time
(or such other time as such



11

 

--------------------------------------------------------------------------------

 

National Securities Exchange publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York City time (or such other time as
such National Securities Exchange publicly announces is the official close of
trading) as reported by Bloomberg, or (iii) if the foregoing does not apply, the
dollar volume-weighted average price of such Class B Unit in the
over-the-counter market on the electronic bulletin board for such Class B Unit
during the period beginning at 9:30:01 a.m., New York City time (or such other
time as the NYSE MKT LLC publicly announces is the official open of trading),
and ending at 4:00:00 p.m., New York City time (or such other time as the NYSE
MKT LLC publicly announces is the official close of trading) as reported by
Bloomberg, or (iv) if no dollar/volume weighted average price is reported for a
Common Unit by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
Common Units as reported by the OTC Markets Group (or any successor), or (v) if
there are no bid and/or ask prices reported, the market price of a Common Unit
determined by an independent third party valuation firm mutually selected by
SEPI and CEPM using a volume-weighted average method selected by such firm.  All
such determinations are to be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period.  For purposes of calculating the VWAP at any
given time, that calculation shall not include any day or any value for any day
on which trading is officially closed at the NYSE MKT LLC or other relevant
exchange or market.   For purposes of calculating the VWAP over a number of
days, such VWAP shall be based on the average VWAP over such period 



12

 

--------------------------------------------------------------------------------

 

(excluding any day or any value for any day on which trading is officially
closed at the NYSE MKT LLC or other relevant exchange or market).

(b)The parties further agree that any sales contemplated by this Section 8 may
only be made subject to the limitations set forth in this Agreement and only to
bona fide third parties, except as permitted by Section 6, which in such event,
as provided in Section 6, shall be disregarded for purposes of calculating the
required payment, if any, under Section 9 or Section 10. 

(c) SEPI has the right to require CEPM (together with any Permitted Transferee)
to sell up to one-half of the Subject Units that are the subject of a bona fide
written offer by a buyer or buyers identified by SEPI to purchase such Subject
Units (a “Required Sale”), so long as such sale is at a price per unit at or
above the higher of (i) the Subject Unit Target Price and (ii) an amount equal
to 0.9 multiplied by the closing market price on the trading date immediately
preceding the date SEPI gives the Required Sale Notice (as defined below) for
the Class B Units on the NYSE MKT LLC (or, if different, the principal National
Securities Exchange or other principal market on which the Class B Units are
then listed or quoted, or if not so listed or quoted, the fair market value on
such date as mutually agreed by CEPM and SEPI).    If SEPI exercises its rights
to make a proposed transaction a Required Sale, CEPM may (within 3 days of SEPI
providing written notice it is exercising such right (the “Required Sale
Notice”)) decline to sell up to 50% of the Subject Units that are the subject of
the proposed transaction, but the amount of any Deficiency Payment as defined in
Section 9 below shall be reduced by the amount of the potential proceeds from
the Subject Units that CEPM chose not to include in the Required Sale.  In
addition, for purposes of determining whether CEPM



13

 

--------------------------------------------------------------------------------

 

holds sufficient units to entitle it to appoint a Board observer pursuant to
Section 12 below, the number of the Subject Units that CEPM (or any Permitted
Transferee) chose at any time not to sell in a Required Sale shall not be
counted for such purposes. 

(d)For all market sales described in this Section, CEPM (together with any
Permitted Transferee) shall be limited to selling in market sales (and not
including unit sales conducted as part of an underwritten offering or Required
Sale) up to 2.5 million of the Subject Units during each of the approximately
three-month periods ending June 30, 2014 and September 30, 2014 (which
limitation is in addition to the limitations on dispositions specified in
Section 5).  Provided, however, that CEPM (or any Permitted Transferee) may sell
more than 2.5 million of the Subject Units in any such period so long as SEPI
provides prior written consent (such consent not to be unreasonably withheld)
and such sales are made at or above the Agreed Minimum Price.  CEPM (and any
Permitted Transferee) shall have no limitation on the number of Subject Units
that may be sold after September 30, 2014.

9.



Deficiency Payment.    

(a)On the earlier of (i) December 29, 2014, or (ii) 14 days after the date the
sale of the last Subject Units is consummated, but in no event sooner than 15
days after the Six Month Date (the earlier of such date, the “Initial Deficiency
Payment Date”), to the extent that the aggregate amount of the cash actually
received or to be received by CEPM (together with any Permitted Transferee) as
of the earlier of (a) December 15, 2014 and (b) the date of the sale of the last
Subject Unit is consummated (the earlier date, the “Initial Determination
Date”), which sale shall in no event occur prior to the passage of the Six Month
Date, from the sales of the Subject Units (including the proceeds of the sale of



14

 

--------------------------------------------------------------------------------

 

the $1 million of Subject Units to SEPI pursuant to Section 4 and any amounts
received or to be received pursuant to Section 9(b) that SEPI is electing to
purchase, which each shall be counted as a sale of Subject Units) is less than
the Subject Unit Target Proceeds, SEPI or its designee (other than CEP) will
pay,  on the Initial Deficiency Payment Date, by wire transfer of immediately
available funds to the account specified by CEPM prior to such time, to CEPM an
amount, if any, equal to the lesser of (i) the shortfall amount from the Subject
Unit Target Proceeds calculated as set forth below (the “Shortfall Amount”), or
(ii) $5 million (such lesser amount, the “Deficiency Payment”).  Notwithstanding
anything in Section 9 or 10 to the contrary, any references therein to a sale,
or consummation of a sale, or similar references, when used in reference to the
Six Month Date, shall be deemed to include any time that a sale would be deemed
to occur for purposes of Section 16 of the Exchange Act and the rules and
regulations thereunder.  If CEPM (together with any Permitted Transferee)
continues to hold more than 1 million Class B Units on the Initial Determination
Date, CEPM may elect in its sole discretion, by giving at least seven days’
written notice to SEPI prior to the Initial Determination Date, to exercise a
four-month delay in the Determination Date to April 15, 2015 (the “Delayed
Determination Date”), and during such four-month period CEPM (together with any
Permitted Transferee) shall use commercially reasonable efforts to sell the
remainder of the Subject Units.  However, if CEPM elects this delay to the
Delayed Determination Date, the Initial Deficiency Payment Date shall also be
delayed by four months to April 29, 2015 and no payment will be due from SEPI or
its designee until April 29, 2015 (the “Delayed Deficiency Payment Date”).  If
the Deficiency Payment due under this paragraph exceeds $3



15

 

--------------------------------------------------------------------------------

 

million, then the first $3 million of such Deficiency Payment shall be paid by
SEPI or its designee (other than CEP) in cash as specified above—and any amount
due in excess of $3 million shall be paid by SEPI or its designee (other than
CEP), simultaneously with such payment, in cash as specified above or in CEP
Class B Units (valued at the VWAP for the previous 30 calendar days as of the
Initial Determination Date or the Delayed Determination Date, as applicable), at
SEPI’s discretion.  The Shortfall Amount, if any, shall be calculated as the
positive difference, if any, of (i) the Subject Unit Target Proceeds minus (ii)
the sum of (a) the aggregate proceeds from all sales of the Subject Units
(including the proceeds of the sale of the $1 million of Subject Units to SEPI
pursuant to Section 4 and any amounts received or to be received pursuant to
Section 9(b) that SEPI is electing to purchase, which each shall be counted as a
sale of Subject Units) and (b) the value of any Subject Units (excluding, for
the avoidance of doubt, any Subject Units which SEPI elects to purchase pursuant
to Section 9(b) below) held by CEPM (together with any Permitted Transferee) as
of the Initial Determination Date (or the Delayed Determination Date, if
elected), such value to be based on the VWAP for the previous 30 calendar
days.  For the avoidance of doubt, any part of any Deficiency Payment due under
this Section may be made by SEPI or its designee (other than CEP).     

(b)Further, SEPI shall have the option, exercisable at its sole discretion, to
purchase for cash any or all of the Subject Units held by CEPM (or a Permitted
Transferee) on the Initial Determination Date (or, if elected by CEPM, the
Delayed Determination Date) at the higher of (i) the Agreed Minimum Price
determined according to the VWAP for the 15 days ending on the close of business
on the Initial Determination Date (or the



16

 

--------------------------------------------------------------------------------

 

Delayed Determination Date, as applicable) or (ii) the closing market price on
the Initial Determination Date (or the Delayed Determination Date, as
applicable) on the NYSE MKT LLC or, if different, the principal National
Securities Exchange or other principal market on which the Class B Units are
then listed or quoted, or if not so listed or quoted, the fair market value on
such date as mutually agreed by CEPM and SEPI, and in such event, for the
avoidance of doubt, such sale shall be included in the determination of the
Shortfall Amount under Section 9 or the Surplus Distribution under Section 10.
  In the event that CEPM (or any Permitted Transferee) owns any Subject Units on
the business day prior to the Initial Determination Date or the Delayed
Determination Date, as applicable, CEPM shall provide to SEPI no later than 5:00
p.m. on the business day prior to the Initial Determination Date or the Delayed
Determination Date, as applicable, written notice of the number of Subject Units
that CEPM (together with any Permitted Transferee) beneficially owns at the time
of the notice and any pending trades and/or sales to be completed on or before
the Initial Determination Date or Delayed Determination Date, as applicable.  If
SEPI elects to exercise the option provided by this Section 9(b), it shall
provide written notice to CEPM of its exercise of the option by no later than
5:00 p.m. on the Initial Determination Date (or the Delayed Determination Date,
as applicable), and the notice shall include the number of Subject Units SEPI
has elected to purchase or state that SEPI elects to purchase any and all
Subject Units still held by CEPM (or a Permitted Transferee) on the Initial
Determination Date (or, if elected by CEPM, the Delayed Determination Date).   
 Any amount to be paid under this Section 9(b) shall be paid on the Initial
Deficiency Payment Date or the Delayed Deficiency Payment Date, as



17

 

--------------------------------------------------------------------------------

 

applicable, against delivery of such Units on such date.  If the Initial
Deficiency Payment Date or the Delayed Deficiency Payment Date, as applicable,
occurs on a day that is not a business day such date shall be extended to the
next business day.

(c)Notwithstanding anything herein to the contrary, (a) if a Deficiency Payment
has been made by SEPI to CEPM, this Section 9 shall have no further force and
effect, neither SEPI nor its designees shall have any further obligation to make
any further Deficiency Payment to CEPM (or any Permitted Transferee), to
transfer any Class B Units to CEPM (or any Permitted Transferee), or to make any
other payments or distributions to CEPM (or any Permitted Transferee) pursuant
to this Section 9, and (b) SEPI (together with its designees) shall be required
to make only one Deficiency Payment under this Section 9, if any, and after such
Deficiency Payment is made to CEPM (including the transfer of any Class B Units
in accordance with this Section 9), if any, neither SEPI nor its designees will
have any obligation to make any further Deficiency Payment, to transfer any
additional Class B Units to CEPM (or any Permitted Transferee), or to make any
other payments or distributions to CEPM (or any Permitted Transferee) pursuant
to this Section 9.

10.



Surplus from Subject Unit Sale.    

(a)If, subject to the six-month limitation specified in the following
sentence, on the Initial Determination Date (or, if elected by CEPM, the Delayed
Determination Date), (i) the amounts received or to be received by CEPM
(together with any Permitted Transferee) from (a) the aggregate sales of the
Subject Units (including the proceeds of the sale of the $1 million of Subject
Units to SEPI pursuant to Section 4, which shall be counted as a sale of Subject
Units) and (b) any payments made or to be made to CEPM pursuant



18

 

--------------------------------------------------------------------------------

 

to Section 9(b) is in excess of the Subject Unit Target Proceeds or (ii) there
are any Subject Units still owned by CEPM (or any Permitted Transferee)  after
CEPM (together with any Permitted Transferee)  has received or will receive from
(a) the aggregate sales of the Subject Units (including the proceeds of the $1
million of Subject Units to SEPI pursuant to Section 4, which shall be counted
as a sale of Subject Units) and (b) any payments made or to be made to CEPM
pursuant to Section 9(b) a total amount greater than or equal to the Subject
Unit Target Proceeds,  then CEPM (together with any Permitted Transferee) and
SEPI agree to share equally in the excess proceeds and/or Subject Units.  This
means that if, on the Initial Determination Date (or, if elected by CEPM, the
Delayed Determination Date), CEPM (together with any Permitted Transferee) has
received or will receive, under any of the preceding circumstances, an aggregate
amount greater than or equal to the Subject Unit Target Proceeds, then within
ten (10) business days after the Initial Determination Date (or, if elected by
CEPM, the Delayed Determination Date), which payment date shall in no event
occur prior to ten (10) business days plus one (1) day after the Six Month Date,
CEPM will (i) pay half of any net proceeds in excess of the Subject Unit Target
Proceeds to SEPI or its designee, as well as (ii) transfer, simultaneously with
such payment (if a payment is due), to SEPI or its designee half of any
remaining Subject Units held by CEPM (together with any Permitted Transferee)
for which one-half of any such net proceeds have not been delivered (the
“Surplus Distribution”).  However, this sharing is subject to the restriction
that SEPI’s (including its designee’s) one-half share in any aggregate proceeds
in excess of the Subject Unit Target Proceeds (including the value of any
Subject Units transferred to SEPI pursuant to this Section



19

 

--------------------------------------------------------------------------------

 

10) shall be capped at $5 million (i.e., SEPI would not be entitled to share
further in aggregate proceeds in excess of the Subject Unit Target Proceeds once
the aggregate excess amount (including the value of any Subject Units still held
by CEPM (together with any Permitted Transferee) on the date that CEPM (together
with any Permitted Transferee) received the Subject Units Target Proceeds)
exceeds $10 million).  The value of Subject Units for purposes of the foregoing
sentence shall be based on the VWAP for the previous 30 calendar days.  CEPM
(together with any Permitted Transferee) agrees to inform SEPI within one (1)
business day after either (1) CEPM (together with any Permitted Transferee) has
sold all the Subject Units, or (2) the total amount received or to be received
by CEPM (together with any Permitted Transferee) from (a) the aggregate sales of
the Subject Units (including the proceeds of the sale of the $1 million of
Subject Units to SEPI pursuant to Section 4, which shall be counted as a sale of
Subject Units) and (b) any payments made or to be made to CEPM (and any
Permitted Transferee) pursuant to Section 9(b), is equal or in excess of the
Subject Unit Target Proceeds, and CEPM (together with any Permitted Transferee)
further agrees, in response to any reasonable request by SEPI to provide SEPI
with information summarizing the number of Subject Units sold since the Signing
Date, the aggregate proceeds from such sales, and the number of Subject Units
still owned by CEPM (together with any Permitted Transferee).    

(b)Notwithstanding anything herein to the contrary, (a) if a Deficiency Payment
has been made by SEPI to CEPM pursuant to Section 9, this Section 10 shall have
no further force and effect, and neither CEPM nor any Permitted Transferee will
have any obligation to make a Surplus Distribution, to transfer any Subject
Units to SEPI, or



20

 

--------------------------------------------------------------------------------

 

make any other payments or distributions to SEPI pursuant to this Section 10,
and (b) CEPM (together with any Permitted Transferee) shall be required to make
only one Surplus Distribution under this Section 10, if any, and after such
Surplus Distribution is made to SEPI (including the transfer of any Subject
Units in accordance with this Section 10), if any, neither CEPM nor any
Permitted Transferee will have any obligation to make a further Surplus
Distribution, to transfer any additional Subject Units to SEPI, or make any
other payments or distributions to SEPI pursuant to this Section 10.

11.



Payment of Director Fees.  CEP will pay Messrs. Collins and Pittman $23,000 each
as meeting fees for Board meetings held in 2013.  Additionally CEP will pay
Messrs. Collins and Pittman $75,000 each, which represents the $75,000 in units
that would have been awarded to each director for 2013 pursuant to the
non-employee manager unit-based compensation program (adopted in 2007),
converted into cash.  The payments contemplated by this Section shall be made
within three (3) business days after the Signing Date. 

12.



Board Observer Appointed by CEPM (or Permitted Transferee).    

(a)CEPM (together with its Permitted Transferees)  shall have the right to
designate an individual to act as an observer at the meetings of the Board (the
“Observer”) until the earlier of (a) the date CEPM (together with its Permitted
Transferees)  no longer owns 1 million Class B Units or (b) either the
Deficiency Payment or Surplus Distribution is made or is otherwise determined to
not be payable (the earlier of such dates, the “Resignation Date”).  The
individual designated as the Observer shall not be a director, officer, manager
or employee of CEPM, PostRock, the White Deer Parties, or any of



21

 

--------------------------------------------------------------------------------

 

their controlled affiliates and shall be a person who would qualify as being
independent of CEPM, PostRock, the White Deer Parties or any of their controlled
affiliates under the rules of the NYSE MKT LLC or other then-current principal
securities exchange on which the Common Units are traded or quoted.  The
Observer will receive from CEP the same total annual compensation as the
managers of CEP (prorated based on number of months served), unless the total
value of annual compensation paid to other managers is reduced to less than
$75,000, in which case the Observer’s compensation would be $75,000 per year
(prorated).

(b)The Observer shall be entitled to receive notice from CEP of all Board
meetings and to receive from CEP all Board materials in advance of all Board
meetings.  In addition, the Observer shall have the same rights to books,
records, and other information as any Manager and, without limiting the
foregoing, shall be entitled to receive all material information provided to any
Manager regarding any proposed or potential extraordinary transaction involving
CEP, any of its subsidiaries, any of its Units, or a substantial portion of the
assets of CEP and its subsidiaries.  The Observer shall have the right to attend
any Board or approved committee meetings of the Board, but shall not be entitled
to vote on any matter.  The Observer will be subject to the same confidentiality
and regulatory restrictions of any existing manager of the Board under
applicable law.  CEPM (together with its Permitted Transferees) shall cause the
Observer to comply with this Section 12(b).  The Observer may only share
material, non-public information with attorneys at Vinson & Elkins LLP if the
Observer determines that a violation of applicable law, the Operating Agreement,
or this Agreement has occurred or is threatened to occur.  The attorney or
attorneys at Vinson



22

 

--------------------------------------------------------------------------------

 

& Elkins LLP with whom the Observer has shared such information shall then
determine how appropriately to address the issue consistent with federal and
state law and the Operating Agreement.        

(c)CEPM (and any Permitted Transferee) agrees that any person appointed by CEPM
as Observer shall execute a Board Observer Agreement and Undertaking in
substantially the form attached as Exhibit D, agreeing to be bound by the
restrictions and limitations placed on the Observer’s conduct as set forth in
this Section12.

13.



CEPM Voting Agreement.  Until the earlier of (i) the Deficiency Payment or
Surplus Distribution being made (or it is determined that no such payment is
required) or (ii) CEPM (and any Permitted Transferees)  selling all of the
Subject Units, CEPM (and any Permitted Transferee)  agrees that (A) on any issue
brought to a unitholder vote, it will vote all of its Class B Units
affirmatively in any circumstance in which a majority of the Class B Units which
are voting and held by disinterested unitholders (i.e., those unitholders other
than SEPI), and without regard to the effect of abstentions or broker non-votes,
have voted affirmatively in favor of a CEP proposal, and in all other cases CEPM
(together with any Permitted Transferees) will vote its Class B Units
proportionately with the Class B Units which are voting and held by
disinterested unitholders and without regard to the effect of abstentions or
broker non-votes, and (B) CEPM (or any Permitted Transferee)  will not make or
participate in any “solicitation” of “proxies” as such terms are used in the
rules of the Securities and Exchange Commission (“SEC”), and will not otherwise
directly or indirectly contest or oppose, by way of press release or any
statement made to the media or for the purpose of being used by the media, any
matter brought to a CEP unitholder vote.  Nothing in this Agreement will
prohibit or restrict PostRock, CEPM, the White Deer



23

 

--------------------------------------------------------------------------------

 

Parties, or any of their representatives, from making statements about CEP to
any person concerning any matter brought to a unitholder vote, other than
statements to members of the media as provided in the preceding sentence.    

14.



Withdrawal of Class B Nominees.    Effective as of the Signing Date, CEPM shall,
and hereby does, withdraw its two nominees for election as Class B Manager of
the Board at the next annual meeting of CEP unitholders and agrees not to submit
any new nominations in connection with such meeting.

15.



Releases and Dismissal of Litigation.

(a)For and in consideration of the agreements set forth herein and the
consideration received hereby, effective upon the payments to CEPM contemplated
by Sections 2 and 4, the transfer of CEP Class A Units to SEPI contemplated by
Section 3, and the payments to Gary M. Pittman and John R. Collins pursuant to
Section 11:

(1)Each of CEPM, Gary M. Pittman, John R. Collins, PostRock, and the White Deer
Parties, each on behalf of themselves and on behalf of each of their
respective predecessors, successors, assigns, parents, subsidiaries, divisions,
departments, direct or indirect affiliates, sponsors, officers, directors,
managers, employees, agents, attorneys, insurers, spouses, children, dependents,
heirs, executors, administrators, owners, partners, principals,
stockholders, and representatives (collectively, the “Plaintiff Releasing
Parties”), does hereby remise, release, settle, and forever quitclaim and
discharge each of CEP, Stephen R. Brunner, Richard S. Langdon, Richard H.
Bachmann, John N. Seitz, SEPI, SOG, Antonio R. Sanchez, III, and Gerald F.
Willinger,  and each of their respective predecessors, successors, assigns,
parents, subsidiaries, divisions, departments, direct or indirect affiliates,
sponsors, officers,



24

 

--------------------------------------------------------------------------------

 

directors, managers, employees, agents, attorneys, insurers, spouses, children,
dependents, heirs, executors, administrators, owners, partners, principals,
stockholders, and representatives (collectively, the “Defendant Released
Parties”) from and against any and all claims, actions, causes of action, suits,
defenses, covenants, liabilities, demands, contracts, agreements, obligations,
damages, costs, and expenses (including attorneys’ fees) of every kind
whatsoever, in law or in equity, civil or criminal, known or unknown, suspected
or unsuspected, accrued or unaccrued, contingent or absolute, which any
Plaintiff Releasing Party hereto ever had or now has or hereto after may have
against or with respect to any Defendant Released Party based upon or arising
from any matter whatsoever from the beginning of time until the Signing Date
including, but not limited to, any claims, actions, or causes of action based
upon, arising from, or relating to (i) the Sanchez Transaction; (ii) any
investment by any of the Plaintiff Releasing Parties in securities of CEP; (iii)
the service by any of the Defendant Released Parties as managers or officers of
CEP and any alleged or actual action or omission by any of them while serving in
such capacity; (iv) any alleged or actual action or omission by any of the
Defendant Released Parties relating to PostRock or CEPM;  and (v) any claims,
actions, causes of action, counterclaims, cross-claims, or defenses that were
asserted or could have been asserted in the Lawsuit including, but not limited
to, the Claims.  The Plaintiff Releasing Parties hereby further covenant not to
sue the Defendant Released Parties for any and all facts, allegations, claims,
causes of actions, debts, or other demands released by the terms of this
Agreement.



(2)Each of CEP, Stephen R. Brunner, Richard S. Langdon, Richard H. Bachmann,
John N. Seitz, SEPI, SOG, Antonio R. Sanchez, III, and Gerald F. Willinger, each
on



25

 

--------------------------------------------------------------------------------

 

behalf of themselves and on behalf of each of their respective predecessors,
successors, assigns, parents, subsidiaries, divisions, departments, direct or
indirect affiliates, sponsors, officers, directors, managers, employees, agents,
attorneys, insurers, spouses, children, dependents, heirs, executors,
administrators, owners, partners, principals, stockholders, and representatives
(collectively, the “Defendant Releasing Parties”), does hereby remise, release,
settle, and forever quitclaim and discharge each of CEPM, Gary M. Pittman, John
R. Collins, PostRock, the White Deer Parties, and each of their respective
predecessors, successors, assigns, parents, subsidiaries, divisions,
departments, direct or indirect affiliates (excluding CEP and any of its
directly or indirectly controlled subsidiaries), sponsors, officers, directors,
managers, employees, agents, attorneys, insurers, spouses, children, dependents,
heirs, executors, administrators, owners, partners, principals,
stockholders, and representatives (collectively, the “Plaintiff Released
Parties”) from and against any and all claims, actions, causes of action, suits,
defenses, covenants, liabilities, demands, contracts, agreements, obligations,
damages, costs, and expenses (including attorneys’ fees) of every kind
whatsoever, in law or in equity, civil or criminal, known or unknown, suspected
or unsuspected, accrued or unaccrued, contingent or absolute, which any
Defendant Releasing Party hereto ever had or now has or hereto after may have
against or with respect to any Plaintiff Released Party based upon or arising
from any matter whatsoever from the beginning of time until the Signing Date
including, but not limited to, any claims, actions, or causes of action based
upon, arising from, or relating to (i) the Sanchez Transaction; (ii) any
investment by any of the Plaintiff Released Parties in securities of CEP; (iii)
the service by Gary M. Pittman and John R. Collins as managers



26

 

--------------------------------------------------------------------------------

 

of CEP and any alleged or actual action or omission by either of them while
serving in such capacity; (iv) any alleged or actual action or omission by any
of the Plaintiff Released Parties relating to CEP, SEPI, SOG, or securities of
CEP; and (v) any claims, actions, causes of action, counterclaims, cross-claims,
or defenses that were asserted or could have been asserted in the Lawsuit
including, but not limited to, the Claims; provided, however, nothing herein
shall be construed to mean that the Defendant Releasing Parties have released
any claims, counterclaims, actions, causes of action, suits, defenses,
covenants, liabilities, demands, contracts, agreements, obligations, damages,
costs, and expenses (including but not limited to attorneys’ fees) against or
with respect to Constellation Energy Group, Inc., Constellation Energy Partners
Holdings, LLC, and/or Constellation Holdings, Inc.    The Defendant Releasing
Parties hereby further covenant not to sue the Plaintiff Released Parties for
any and all facts, allegations, claims, causes of actions, debts, or other
demands released by the terms of this Agreement.



(3)The releases contemplated by this Agreement extends to claims that the
Settling Parties do not know or suspect to exist at the time of the release,
which, if known, might have affected the Settling Parties’ decision to enter
into this Settlement Agreement.  The Settling Parties will be deemed to
relinquish, to the extent it is applicable, and to the fullest extent permitted
by law, the provisions, rights, and benefits of § 1542 of the California Civil
Code, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.



27

 

--------------------------------------------------------------------------------

 

In addition, the Settling Parties will be deemed to relinquish, to the extent
they are applicable, and to the fullest extent permitted by law, the provisions,
rights, and benefits of any law of any state or territory of the United States,
federal law, or principle of common law, which is similar, comparable, or
equivalent to § 1542 of the California Civil Code.  The Settling Parties
acknowledge that they may discover facts in addition to or different from those
now known or believed to be true with respect to the settled claims, but that it
is the intention of the Settling Parties to hereby completely, fully, finally,
and forever compromise, settle, release, discharge, and extinguish any and all
claims, known or unknown, suspected or unsuspected, which now exist, or
heretofore existed, and without regard to the subsequent discovery or existence
of additional or different facts.  The Settling Parties warrant that they have
read and understand § 1542 of the California Civil Code and have had the
opportunity to consult with and be advised by counsel regarding its meaning and
effect.

(4)Notwithstanding the foregoing, this Agreement does not affect, and none of
the Plaintiff Releasing Parties or the Defendant Releasing Parties release, any
of the obligations of any party arising under this Agreement, and this Agreement
does not affect or release the right of any party to enforce in the Court of
Chancery the terms of this Agreement.  In addition, for the avoidance of doubt,
except as otherwise provided in this Agreement, nothing in this Agreement is
intended to affect or release any rights CEPM has under the Operating Agreement
(including registration rights) or as a CEP unitholder which arise, in each
case, from and after the Signing Date.  Further, nothing herein shall operate as
a release of any claim that any Defendant Releasing Party might have against any
other Defendant Releasing Party.



28

 

--------------------------------------------------------------------------------

 

(b)As soon as practicable following (and in no event later than one (1) business
day following) the execution of this Agreement and the consummation of all
transactions contemplated by Sections 1, 2, 3, 4 and 11, Plaintiffs and
Defendants, through their counsel, shall file a stipulation with the Court of
Chancery of the State of Delaware in substantially the form attached as Exhibit
A to this Agreement requesting that the preliminary injunction issued on
December 3, 2013 be lifted such that CEP is permitted to hold a Unitholder
meeting and dismissing the Lawsuit with prejudice.  The Settling Parties shall
bear their own costs except as expressly provided for in this Agreement.

16.



Rights to Claims.    The Settling Parties hereby represent and warrant that no
other person or entity has any interest in the claims released herein and that
they have the right and authority to execute the Agreement. 

17.



Consultation with Counsel.  The Settling Parties do hereby further represent and
warrant that they have entered into this Settlement of their own free will and
accord after consultation with counsel of their own choosing, if desired, and
that they have not been induced to enter this settlement by any act, omission,
statement or representation of any kind or character except for any matter
specifically stated in writing in this Agreement.  The Settling Parties
acknowledge that this Agreement has been jointly drafted and agreed to by all
Settling Parties after full consultation with counsel, if desired, and that
therefore no single Settling Party is deemed to be the author or drafter of this
Agreement, but rather the Agreement is the joint product of the Settling Parties
hereto.

18.



Tax Liability.  No representations or warranties have been made as to the tax
consequences of any consideration conveyed pursuant to this Agreement.  Each
Settling Party is solely



29

 

--------------------------------------------------------------------------------

 

responsible for any and all tax obligations or other obligations under federal
and/or state law pertaining to receipt of income, if any.  

19.



Attorneys’ Fees and Costs.  Each Settling Party is responsible for paying its or
his own attorneys’ fees and costs of court. 

20.



Entirety of Agreement; Amendments; Waiver.  This Agreement, including the
Exhibits, is the entire agreement and understanding among each of the Settling
Parties related to the subject matters hereof and supersedes all prior
proposals, negotiations, agreements, and understandings relating thereto.  The
Settling Parties acknowledge, stipulate and agree that no covenant, obligation,
condition, representation, warranty, inducement, negotiation, or understanding
respecting any Settling Party or any of the subject matters of this Agreement
has been made or relied on except to the extent expressly set forth in this
Agreement.  No provision of this Agreement shall be amended or modified unless
the same shall be in writing and signed by the Settling Party from whom
enforcement of the amendment or modification is to be sought.  Any failure by
any Settling Party to comply with any obligation, covenant, agreement, or
condition set forth in this Agreement may be waived by the Settling Party or
Settling Parties entitled to the benefits thereof only by a writing signed by
such Settling Party or Settling Parties entitled to the benefits thereof.  No
waiver, express or implied, by any Settling Party of any breach or default in
the performance by any other Settling Party of its obligations under this
Agreement shall be deemed or construed to be a waiver of any other breach,
whether prior, subsequent, or contemporaneous, under this Agreement.



30

 

--------------------------------------------------------------------------------

 

21.



Counterparts.  This Agreement may be executed in one or more original or
telecopy counterparts, each of which shall be deemed to be an original, but all
of which shall constitute one and the same instrument.

22.



Choice of Law.  This Agreement shall be construed in accordance with and
governed by the laws of Delaware.  Each signatory hereto consents to the
exclusive jurisdiction and venue of the Court of Chancery of the States of
Delaware for enforcement of this Agreement, and to personal jurisdiction in the
courts of the State of Delaware as to any claims that in any way arise out of or
relate to this Agreement.

23.



Irreparable Harm.  The Settling Parties expressly agree that any breach or
threatened breach of this Agreement will result in irreparable harm to the
non-breaching Settling Party and that money damages would not be a sufficient
remedy for any breach or threatened breach of this Agreement by any Settling
Party or any of its representatives.  A Settling Party shall be entitled to
equitable relief, including without limitation, injunctive relief and specific
performance, to prevent breaches or threatened breaches of this Agreement by any
Settling Party or its representatives, without the necessity of proving actual
damages or posting a bond.

24.



Attorneys’ Fees for Enforcement.  In the event that any Settling Party to this
Agreement shall file or be required to defend any action to enforce the terms of
this Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party all of the prevailing party’s reasonable and documented
third party expenses and costs associated with such action, including without
limitation, reasonable attorneys’ fees

25.



No Admission of Liability.    It is understood and agreed that this Agreement is
being made in connection with the settlement, compromise and release of disputed
allegations and



31

 

--------------------------------------------------------------------------------

 

claims and that neither this Agreement nor any of the negotiations or provisions
thereof, shall be construed as an admission, evidence or concession by any party
to the Lawsuit of any liability, wrongdoing or damages whatsoever, or any
infirmity or weakness of any claim or defense, on account of the disputed
claims.

26.



Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the permitted successors and assigns (including the Permitted
Transferees) of the Settling Parties, including any entity into or with which
any party may merge, consolidate or reorganize; provided, however, that, except
as permitted by Section 6, no Settling Party may assign this Agreement or its
rights or obligations hereunder without the written consent of the other
Settling Parties.  

27.



Severability.  In case any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

28.



Further Assurances.    On or after the Signing Date, the Settling Parties, shall
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, such instruments and take such other action as may be necessary or
advisable to carry out their respective obligations under this Agreement,
including delivering to the Settling Party entitled to such Units certificates
evidencing such Units duly endorsed in blank or accompanied by powers duly
executed in blank or other duly executed instruments of transfer as required in
order to validly transfer title in and to the Units, and, to the extent such
Units are not certificated, other customary evidence of ownership.  Further,
promptly following the Signing Date, CEP shall distribute a memorandum for
review and comment by the Settling Parties setting forth CEP’s determination of
the final price and Unit amounts



32

 

--------------------------------------------------------------------------------

 

established on the Signing Date under Section 2, 4, 7 and 8.  Thereafter the
Settling Parties shall use their commercially reasonable efforts to finalize
such memorandum.

29.



Additional Agreements, Representations, and Warranties.    In connection with
the payments and transfers of Company Securities, each of the Settling Parties
agrees to or makes, as the case may be, the additional agreements,
representations and warranties as set forth on Exhibit B, to the extent
applicable to such Settling Party as specified therein.

30.



Unit Splits, Etc.    All Unit numbers and amounts derived from Unit numbers in
this Agreement are to be appropriately adjusted for any Unit dividend, Unit
split, Unit combination or other similar transaction, including as a result of a
transaction contemplated by the following sentence.  If  CEP merges, combines
with or otherwise converts to another entity by operation of law, merger, or
otherwise, as a result of which the Units are exchanged for or converted into
securities of such entity, the provisions hereof shall survive and apply to such
securities, and references herein to Units shall be deemed to include such
securities.  If any such successor entity is not bound to this Agreement by
operation of law, it shall be a condition precedent to any such transaction that
the successor entity agree to be bound hereby to the same extent as CEP.

31.



Notices.

(a)If to CEPM or PostRock:

PostRock Energy Corporation

Or Constellation Energy Partners Management, LLC

210 Park Avenue, Suite 2750

Oklahoma City, OK 73102

Phone:  (405) 702-7420

Facsimile: (405) 815-4315

Attn:  Terry W. Carter and Stephen L. DeGiusti

 

(b) If to CEP:

Constellation Energy Partners LLC

1801 Main Street, Suite 1300



33

 

--------------------------------------------------------------------------------

 

Houston, TX 77002

Telephone:  832-308-3676

Facsimile:  832-308-3720

Attn:  Stephen R. Brunner

(c) If to SEPI:

Sanchez Energy Partners I, LP

111 Bagby, Suite 1800

Houston, TX 77002

Telephone:  713-783-8000

Facsimile:  302-655-5049

Attn:  Gerry Willinger

(e)If to the White Deer Parties:

White Deer Management LLC

667 Madison Avenue,  4th Floor

New York, NY 10065

Phone:  (212) 371-1117

Attn:   Thomas Edelman

 

 

[Signature Blocks Begin on Next Page]





34

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Settling Parties have caused this Agreement to be
executed as of the date first above written.

PLAINTIFFS:

 

Constellation Energy Partners Management, LLC

By:      /S/ Terry W. Carter 

Title: President

 

 

 

 

 

 

 

 

 





35

 

--------------------------------------------------------------------------------

 

 /S/ Gary M. Pittman 

Gary M. Pittman

/S/ John R. Collins 

John R. Collins

 





36

 

--------------------------------------------------------------------------------

 

CEP DEFENDANTS:

CONSTELLATION ENERGY PARTNERS, LLC

By:   /S/ Stephen R. Brunner 

By:   /S/ Charles C. Ward     

Name:  Stephen R. Brunner 

Title: President & Chief Executive Officer 

/S/ Stephen R. Brunner 

Stephen R. Brunner

/S/ Richard S. Langdon 

Richard S. Langdon

/S/ Richard H. Bachmann 

Richard H. Bachmann

/S/ John N. Seitz 

John N. Seitz





37

 

--------------------------------------------------------------------------------

 

SANCHEZ DEFENDANTS:

SANCHEZ OIL & GAS CORPORATION

By:        /S/ Antonio R. Sanchez III 

Name:  Antonio R. Sanchez III 

Title: President

SANCHEZ ENERGY PARTNERS I, LP

By:   SEP Management I, LLC, its general partner

By:       /S/ Antonio R. Sanchez III 

Name:  Antonio R. Sanchez III 

Title: President

 

/S/ Antonio R. Sanchez III 

Antonio R. Sanchez III

/S/ Gerald F. Willinger 

Gerald F. Willinger





38

 

--------------------------------------------------------------------------------

 

POSTROCK

 

 

PostRock Energy Corporation

By:      /S/ Terry W. Carter 

Title: CEO and President





39

 

--------------------------------------------------------------------------------

 

THE WHITE DEER PARTIES

White Deer Management LLC

___/S/ Thomas J. Edelman_____ _ 

Thomas J. Edelman

Managing Partner

  

White Deer Energy L.P.

___/S/ Thomas J. Edelman_______

Thomas J. Edelman

On behalf of its General Partner

Edelman & Guill Energy L.P.

 

 

 

/S/ Thomas J. Edelman

 





40

 

--------------------------------------------------------------------------------

 



EXHIBIT  A

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

 

 

 

CONSTELLATION ENERGY

)

 

 

PARTNERS MANAGEMENT, LLC,

)

 

 

GARY M. PITTMAN, and JOHN R.

)

 

 

COLLINS,

)

 

 

 

)

 

 

Plaintiffs,

)

 

 

 

)

 

 

v.

)

C.A. No. 8856-VCL

 

 

)

 

 

STEPHEN R. BRUNNER,

)

 

 

RICHARD S. LANGDON, RICHARD H.

)

 

 

BACHMANN, JOHN N. SEITZ,

)

 

 

SANCHEZ OIL & GAS CORPORATION,

)

 

 

SANCHEZ ENERGY PARTNERS I, LP,

)

 

 

ANTONIO R. SANCHEZ, III,

)

 

 

GERALD F. WILLINGER, and

)

 

 

CONSTELLATION ENERGY

)

 

 

PARTNERS LLC,

)

 

 

 

)

 

 

Defendants.

)

 

 

 

 

 

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

WHEREAS on September 12, 2013, the Court entered a Stipulation and [Proposed]
Order Maintaining Status Quo (Transaction ID No. 54135090, Docket Item No. 16,
the “Status Quo Order”);

WHEREAS on December 3, 2013, the Court entered an Order (Transaction ID No.
5465300, Docket Item No. 96) preliminarily enjoining the holding of the annual
meeting of unitholders of Defendant Constellation Energy Partners, LLC,



41

 

--------------------------------------------------------------------------------

 

pending ruling on the claims at issue in this action (the “Preliminary
Injunction Order”);

WHEREAS the parties have agreed to settle this action, to dissolve the Status
Quo Order and the Preliminary Injunction Order, and to dismiss this action with
prejudice;

NOW THEREFORE, as of the date set forth below, IT IS HEREBY STIPULATED, and
subject to the approval of the Court, IT IS HEREBY ORDERED as follows:

1.The Status Quo Order is dissolved and rescinded and shall be of no further
force and effect;

2.The Preliminary Injunction Order is dissolved and rescinded and shall be of no
further force and effect;

3.This action is DISMISSED WITH PREJUDICE.

4.The parties shall bear their own costs. 

 





42

 

--------------------------------------------------------------------------------

 



 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

POTTER ANDERSON & CORROON LLP

 

 

By: ______________________________

      Michael A. Pittenger (#3212)

      Christopher N. Kelly (#5717)

      Ryan T. Costa (#5325)

      Jessica A. Montellese (#5645)

      Hercules Plaza, 6th Floor

      1313 N. Market Street

      P.O. Box 951

      Wilmington, DE  19899-0951

      (302) 984-6000

      Attorneys for Plaintiff Constellation Energy

      Partners Management, LLC

 

 

PRICKETT, JONES & ELLIOTT, P.A.

 

 

By:    ______________________________

       Bruce E. Jameson (#2931)

       Gary F. Traynor (#2131)

       Patrick W. Flavin (#5414)

       1310 King Street

       Box 1328

       Wilmington, DE  19899

       (302) 888-6500

       Attorney for Plaintiffs Gary M. Pittman

       and John R. Collins

 

 



43

 

--------------------------------------------------------------------------------

 

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

 

By:  ______________________________

       David J. Teklits (#3221)

       Shannon E. German (#5172)

       1201 N. Market Street

       P.O. Box 1347

       Wilmington, DE  19899

       (302) 658-9200

        Attorneys for Defendants Stephen R. Brunner  

        and Constellation Energy Partners LLC

 

SEITZ ROSS ARONSTAM & MORITZ LLP

 

 

By:  ______________________________

       Collins J. Seitz, Jr. (#2237)

       David E. Ross (#5228)

       S. Michael Sirkin (#5389)

       100 S. West Street

       Wilmington, DE  19801

       (302) 576-1600

      Attorneys for Defendants Richard S. Langdon, 

      Richard H. Bachmann and John N. Seitz

 

 



44

 

--------------------------------------------------------------------------------

 

 

 

RICHARDS, LAYTON & FINGER, P.A.

 

 

By:  ______________________________

       John Hendershot (#4178)

       Andrew J. Peach (#5789)

       One Rodney Square

       920 North King Street

       Wilmington, DE  19801

       (302) 651-7700

         Attorneys for Defendants Antonio R. Sanchez, III, 

        Gerald F. Willinger, Sanchez Oil & Gas Corporation, and Sanchez Energy
Partners I, L.P.

 

SO ORDERED this ____ day of March 2014.

 

 

___________________________________

The Hon. J. Travis Laster, Vice Chancellor

 





45

 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

ADDITIONAL REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

OF THE SETTLING PARTIES

 

Section 1. Representations, Warranties and Covenants of the Settling
Parties.  Each Settling Party hereby represents, warrants and covenants, for
itself and not severally and jointly, to the other Settling Parties, as of the
Signing Date and, in the case of SEPI and CEPM, as of the consummation of the
transactions specified in Section 9 (Deficiency Payment) and Section 10 (Surplus
from Subject Units Sale), that:

(a) (i) each Settling Party that is transferring or selling Units under this
Agreement to another Settling Party is the beneficial owner of such Units, (ii)
such Settling Party has good and valid title to such Units prior to such
transfer or sale, and (iii) upon transfer or sale of such Units in accordance
with the terms of this Agreement, the Settling Party that acquires such Units
from such transferring or selling Settling Party will have acquired the Units
free and clear of all liens, encumbrances, equities and claims (other than any
encumbrances arising under applicable securities laws or the Operating
Agreement);

(b) each Settling Party acquiring Units is an “accredited investor” under Rule
501(a) of the Securities Act, not formed for the specific purpose of acquiring
the Units;

(c) each Settling Party acquiring Units (i) has sufficient knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of participating in the acquisition of Units and (ii) has the
ability to bear the economic risks of its acquisition of the Units acquired
hereby and can afford the complete loss of such investment;

(d) each Settling Party acquiring Units is (i) aware that the offer and sale of
such Units is being made in reliance on an exemption from the registration
requirements of the Securities Act and (ii) acquiring such Units for its own
account and not for the benefit of any other person and not with a view to
distribution in violation of the Securities Act or the securities laws of any
other applicable jurisdiction;



46

 

--------------------------------------------------------------------------------

 

(e) each Settling Party acquiring Units understands that:

(i) the Units are “restricted securities” under the Securities Act and have not
been and will not be registered under the Securities Act;

(ii) the Units may be offered, resold, pledged or otherwise transferred only (A)
pursuant to an exemption from the registration requirements of the Securities
Act, including Rule 144 under the Securities Act (if available), (B) pursuant to
an effective registration statement under the Securities Act or (C) to CEP or
one of its subsidiaries, in each of cases (A) through (C), in accordance with
any applicable securities laws of any state of the United States; and

(iii) such Settling Party acquiring Units will, and each subsequent holder is
required to, notify any subsequent purchaser of the Units (other than pursuant
to an effective registration statement under the Securities Act) of the resale
restrictions referred to in (ii) above;

(f) such Settling Party acquiring Units understands that the Units will, unless
sold pursuant to a registration statement that has been declared effective under
the Securities Act or in compliance with Rule 144 under the Securities Act, bear
a legend consistent with the foregoing.

Section 2. Representation, Warranties and Covenants of CEP.  In addition to the
foregoing, CEP hereby represents, warrants and covenants to each of the other
Settling Parties acquiring Units that:

(a) the Units to be acquired by the other Settling Parties have been duly
authorized by CEP and have been validly issued, fully paid and non-assessable
(except as such non-assessability may be affected by Section 18-607 or Section
18-804(c) of the Delaware Limited Liability Company Act), will not be subject to
any preemptive or similar rights and will be acquired by such Settling Party
free and clear of all liens, encumbrances, equities and claims (other than any
encumbrances arising under the applicable securities laws or the Operating
Agreement) arising under CEP’s certificate of formation or agreement (other than
the Operating Agreement) to which CEP or its subsidiaries are bound or a party;



47

 

--------------------------------------------------------------------------------

 

(b) the Class B Units (including the Class B Units underlying the Class A Units)
have been approved for listing on the NYSE MKT LLC or such other principal
National Securities Exchange on which the Class B Units are then listed or
admitted to trading;

(c) this Agreement and the transactions contemplated hereby have been authorized
by all necessary entity action, including receipt of all requisite Board
approvals; and

(d) the Board delegated to the Conflicts Committee the authority of the Board to
negotiate the terms and conditions of this Agreement, subject to final approval
by the Board, and to determine whether to approve this Agreement by Special
Approval.  The Conflicts Committee has determined that this Agreement and the
transactions contemplated hereby, are fair and reasonable to, and in the best
interests of, CEP and its unaffiliated limited partners, and approved and
declared the advisability of this Agreement and the transactions contemplated
hereby.  The Board has determined that this Agreement and the transactions
contemplated hereby, are fair and reasonable to, and in the best interests of,
CEP and its unaffiliated limited partners, and has approved this Agreement and
the transactions contemplated hereby.

Section 3. Subsequent Unit Transfers and Payments. 

(a) In connection with the consummation of the transactions specified in Section
1 (Rescission of SEPI’s Purchase of Class A Units), Section 2 (Initial Payments
to CEPM), Section 3 (Transfer of Class A Units), Section 4 (Purchase of Class B
Units), Section 9 (Deficiency Payment), and Section 10 (Surplus from Subject
Unit Sale) the following shall and, as specified below, hereby does occur:

(i) (A)  each Settling Party to make a payment under this Agreement shall pay
the Settling Party entitled to such payment the required amount on or before the
date specified in this Agreement in immediately available funds by wire transfer
to the account specified by such Settling Party prior to the date of payment,
and (B) each Settling Party transferring Units to another Settling Party shall,
to the extent the Units consist of certificated interests, deliver to the
Settling Party entitled to such Units certificates evidencing such Units duly
endorsed in blank or accompanied by powers duly executed in blank or other duly
executed instruments of transfer as



48

 

--------------------------------------------------------------------------------

 

required in order to validly transfer title in and to the Units, and, to the
extent such Units are not certificated, other customary evidence of ownership;
and

(ii) At the Signing Date, each Settling Party that is transferring or may
transfer Units pursuant to this Agreement shall deliver to the intended
recipient of such Units a certificate of non-foreign status signed by the
appropriate party and sufficient in form and substance to relieve such recipient
of all withholding obligations under Section 1445 of the Internal Revenue Code
of 1986, as amended; any successor to such transferring party shall be required
to deliver such a certificate to such recipient prior to the transfer by such
successor of any Units contemplated by the Settlement Agreement.

 





49

 

--------------------------------------------------------------------------------

 



EXHIBIT C

 

FORM OF ASSIGNMENT OF THE UNITS

 

This ASSIGNMENT AND ASSUMPTION OF INTERESTS (“Assignment”), dated as of April 1,
2014, is executed by and between Constellation Energy Partners Management, LLC,
a Delaware limited liability company (“Assignor”), and Sanchez Energy Parnters
I, LP, a Delaware limited partnership (the “Assignee”).

 

RECITALS:

WHEREAS, the Assignor owns 484,505 (the “Units”) in Constellation Energy
Partners, LLC, a Delaware limited liability company; and

WHEREAS, pursuant to that certain Settlement Agreement, dated March 31, 2014
(the “Settlement Agreement”), by and among the Settling Parties (as defined
therein), the Assignor has agreed to assign, transfer and convey the Units to
the Assignee; and

WHEREAS, the Assignor desires to assign, and the Assignee desires to receive,
such Units, to be transferred to and registered in the name of the Assignee.

NOW THEREFORE, in consideration of the recitals and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Assignor and the Assignee hereby agree as follows:

AGREEMENTS:

1. Assignment.  For consideration, the receipt and sufficiency of which is
hereby acknowledged, the Assignor hereby assigns, transfers, conveys and sets
over unto the Assignee, and its successors and assigns, the Units, together with
all of the rights, benefits, privileges and obligations of the Assignor with
respect thereto in accordance with the terms set forth in the Settlement
Agreement. 

2. Assumption.  The Assignee assumes all of the obligations and liabilities
associated with the Units in accordance with the terms set forth in the
Settlement Agreement.

3. Binding Effect; Inurement.  This Assignment shall be binding upon, and shall
inure to the benefit of the parties hereto, and their successors and permitted
assigns.

4. Conflicts.  In the event of a conflict between this Assignment and the
Settlement Agreement, the Settlement Agreement shall control.

5. Governing Law.  This Assignment shall be governed by and construed in and
interpreted in accordance with the laws of the State of Delaware, without regard
to its principles of conflicts of laws.

[SIGNATURE PAGE FOLLOWS]







50

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment effective
as of the date first set forth above.

 

ASSIGNOR:

 

 

By:___________________________

Name: ________________________

Title: _________________________

 

ASSIGNEE:

 

 

 

By:___________________________

Name: ________________________

Title: _________________________





51

 

--------------------------------------------------------------------------------

 



EXHIBIT  D

BOARD OBSERVER AGREEMENT AND UNDERTAKING

In connection with being appointed by Constellation Energy Partners Management,
LLC as Board Observer at Constellation Energy Partners, LLC, I have reviewed
Section 12 of the Settlement Agreement entered into between Constellation Energy
Partners Management, LLC (“CEPM”), Gary M. Pittman, John R. Collins, Stephen R.
Brunner, Richard S. Langdon, Richard H. Bachmann, John N. Seitz, Constellation
Energy Partners, LLC, Sanchez Oil & Gas Corporation, Sanchez Energy Partners I,
L.P., Antonio R. Sanchez III, Gerald F. Willinger, PostRock Energy Corporation
(“PostRock”), White Deer Management LLC, and White Deer Energy L.P. (the
“Settlement Agreement”) concerning the Board Observer appointed by
CEPM/PostRock.  As a condition to being appointed as Board Observer I hereby
agree to be bound by the restrictions and limitations set forth in Section 12 of
the Settlement Agreement including, but not limited to, concerning payment, time
of service, notice, access to books, records and other information, and
confidentiality.

 

 

DATE:                  ___________________________

 

 

NAME:                  ___________________________

 

 





52

 

--------------------------------------------------------------------------------

 

SIGNATURE:       ___________________________

 



53

 

--------------------------------------------------------------------------------